DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                            ARTURO GODINEZ,
                               Appellant,

                                       v.

                           STATE OF FLORIDA,
                                Appellee.

                                No. 4D15-4771

                                [April 27, 2016]

   Appeal of order dismissing without prejudice, in part, and denying, in
part, rule 3.850 motion from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. 03-
12101 CF10O.

  Bruce S. Rogow and Tara A. Campion of Bruce S. Rogow, P.A., Fort
Lauderdale, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Cynthia L.
Comras, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Arturo Godinez appeals the denial of his rule 3.850 motion for post-
conviction relief. The trial court summarily denied two grounds for relief
and dismissed one ground without prejudice to file a petition for writ of
habeas corpus in this Court. In a separate case, we have granted habeas
corpus relief on the ground of ineffective assistance of appellate counsel
and afforded Godinez a new direct appeal. Godinez v. State, No. 4D15-
4749 (Fla. 4th DCA Apr. 27, 2016). Our affirmance of the trial court’s
order in this case is without prejudice to Godinez’s right to argue the issues
raised in his initial brief in his new appeal.

   Affirmed.

WARNER, GROSS and CONNER, JJ., concur.

                            *          *           *
Not final until disposition of timely filed motion for rehearing.




                               2